Oo S& NS DH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

RICHARD BROMLEY (State Bar No. 156260)

rbromley@constangy.com

CONSTANGY, BROOKS, SMITH & PROPHETE, LLP

2029 Century Park East, Suite 1100
Los Angeles, California 90067
Telephone: (310) 909-7775
Facsimile: (424) 465-6630

ROBERT A. DOLINKO, State Bar No. 76256

rdolinko@nixonpeabody.com
NIXON PEABODY LLP

One Embarcadero Center, 1 8th Floor
San Francisco, California 94111-3600
Telephone: (415) 984-8200
Facsimile: (415) 984-8300

Attorneys for Defendant
HERTZ LOCAL EDITION CORP.

DAVID G. SPIVAK (SBN 179684)
david@spivaklaw.com

CAR E TAHMASSIAN (SBN 285680)
caroline @s ivaklaw.com

THE SPIVAK LAW FIRM

16530 Venture Blvd., Ste 203

Encino, CA 91436

Telephone: (818) 582-3086

Facsimile: (818) 582-2561

Attorneys for Plaintiff EMY JOHNSTON,
and all others similar situated

(additional attorneys for Plaintiff listed on next page)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

EMY JOHNSTON, on behalf of herself, and

all others similarly situated, and as an

“agerieved employee” on behalf of other

“agerieved employees” under the Labor Code

Private Attorneys General Act of 2004,
Plaintiff,

VS.
HERTZ LOCAL EDITION CORP., a
Delaware corporation; and DOES 1 through
50, inclusive,

Defendant.

 

 

2

Case No. 2:17-cv-01966-JAM-EFB

STIPULATION TO CONTINUE
DEADLINE TO FILE A MOTION
FOR PRELIMINARY APPROVAL
OF CLASS ACTION
SETTLEMENT

STIPULATION TO CONTINUE DEADLINE TO FILE A MOTION FOR PRELIMINARY APPROVAL OF
CLASS ACTION SETTLEMENT

 
_ WwW

oOo CO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ADDITIONAL ATTORNEY FOR PLAINTIFF

WALTER HAINES (SBN 71075)
whaines@uelglaw.com

UNITED EMPLOYEES LAW GROUP

5500 Bolsa Ave, Suite 201

Huntington Beach, CA 92649

Telephone: (562) 256-1047

Facsimile: (562) 256-1006

2
STIPULATION TO CONTINUE DEADLINE TO FILE A MOTION FOR PRELIMINARY APPROVAL OF
CLASS ACTION SETTLEMENT

 
 

 

IT IS HEREBY STIPULATED by and between Plaintiff Emy Johnston
(‘Plaintiff’), by and through her counsel of record, David Spivak and Caroline
Tahmassian of The Spivak Law Firm, and Defendant Hertz Local Edition Corp.
(“Defendant”) by and through its counsel of record, Richard Bromley of Constangy,
Brooks, Smith & Prophete, LLP and Robert A. Dolinko of Nixon Peabody LLP, as
follows:

1. WHEREAS, on August 27, 2019, the Parties successfully mediated this
case and agreed on the material terms of a class action settlement.

2. WHEREAS, on October 3, 2019, the Parties filed a notice of settlement.

3. WHEREAS, on October 4, 2019, the Court vacated all hearing dates
previously set in this matter and ordered the Parties to file settlement/dismissal
documents no later than December 17, 2019.

4. WHEREAS, Plaintiff's attorney at the Spivak Law Firm who has been
primarily focused on the briefing in this case and expected to complete the briefing on
the motion for preliminary approval of class action settlement began a maternity leave
of absence on about June 1, 2019. She expected to return to work in September 2019.
However, due to health complications, she was compelled to extend her maternity
leave through November 2019, and only recently returned to work in November 2019.

5. WHEREAS, on or about December 5, 2019, the Parties finalized the
settlement documents and are in the process of obtaining signatures from all Parties.

6. WHEREAS, the Parties need at least an additional 60 days to finalize the
settlement documents and file a motion for preliminary approval of the class action
settlement.

//
///
///
///
///
///

2
STIPULATION TO CONTINUE DEADLINE TO FILE A MOTION FOR PRELIMINARY APPROVAL OF
CLASS ACTION SETTLEMENT

 
vA Se. WW bo

“SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

EMY JOHNSTON, on behalf of herself, and | Case No. 2:17-cv-01966-JAM-EFB
all others similarly situated, and as an

“aggrieved employee” on behalf of other
“apprieved employees” under the Labor Code| ORDER RE STIPULATION TO

Private Attorneys General Act of 2004, CONTINUE DEADLINE TO FILE

Plaintiff, A MOTION FOR PRELIMINARY

Vs. APPROVAL OF CLASS ACTION
HERTZ LOCAL EDITION CORP., a SETTLEMENT

Delaware corporation; and DOES 1 through
50, inclusive,

Defendant.

 

 

 

 

2

[PROPOSED] ORDER RE STIPULATION TO CONTINUE DEADLINE TO FILE A MOTION FOR
PRELIMINARY APPROVAT. OE CT.ASS ACTION SETTTEMENT

 
bh WwW

ao nN DN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Pursuant to the stipulation of the Parties and good cause appearing therefore, IT
IS HEREBY ORDERED THAT deadline to file motion for preliminary approval of
class action settlement currently set for December 17, 2019 is hereby continued by 60

days to February 17, 2020.

 

 

IT IS SO ORDERED.
(2{13| 2014 SAA WV end
Date | '! H@N. JOHN A. MENDEZ 7
UNITED STATES DISTRICT COURT
JUDGE
2

 

[PROPOSED] ORDER RE STIPULATION TO CONTINUE DEADLINE TO FILE A MOTION FOR
PRET IMINARV APPROVAT. OF CT.ASS ACTION SETTLEMENT

 
